NO. 07-02-0511-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  FEBRUARY 5, 2004

                         ______________________________


                       DULCES NOMBRES BALDERRAMA AKA
                       DULCES N. BALDERRAMA, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                   NO. 4844; HON. KELLY G. MOORE, PRESIDING

                         _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                               MEMORANDUM OPINION


      Presenting one issue which, he posits, requires reversal, appellant Dulces Nombres

Balderrama challenges his conviction of felony grade driving while intoxicated. Appellant

pled guilty to the offense, but requested the jury to assess his punishment. After hearing

      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
evidence, the jury assessed his punishment at eight years confinement in the Institutional

Division of the Department of Criminal Justice. In his sole issue, appellant contends the

trial court erred in ruling that a defense witness could not testify that he (appellant) had

been sentenced to four years penal confinement because of a revocation of probation in

Andrews County heretofore granted him. Disagreeing that reversal is required, we affirm

the trial court’s judgment.


       In relevant part, the record shows the following colloquy that took place in the

absence of the jury:


       The Court: Okay. I have Shawn Bockleman . . . who’s going to be the
       Defense’s next witness. And Mr. Bockleman, I just want you to know that
       since -- it’s my understanding on representation from Mr. Martinez that Mr.
       Balderrama’s probation in Andrews County was revoked by order of the
       judge and that he’s sentenced to serve four years in prison, but that has been
       appealed and that Mr. Balderrama is out on bond on that matter. Under the
       law and for the purposes of this case then it’s just as if there had been no
       revokation [sic]. And so I’ve ruled in this case that the fact that a revokation
       [sic] order has been entered by the judge or that he’s been sentenced to any
       penitentiary time would not be mentioned since it’s on appeal. Okay?

       The Witness: Okay

       The Court: I think that should cover the circumstances.


       The record does not show any objection to the ruling of the court.


       Rule 33.1 of the Texas Rules of Appellate Procedure specifically requires that to

preserve a complaint for appellate review, the complaining party must make a “timely

request, objection, or motion” with sufficient specificity to make the trial court aware of the

complaint. See also Purtell v. State, 761 S.W.2d 360, 365-66 (Tex. Crim. App. 1988), cert.

                                              2
denied, 490 U.S. 1059, 109 S. Ct. 1972, 104 L. Ed. 2d 441 (1989); Zillender v. State, 557
S.W.2d 515, 517 (Tex. Crim. App. 1977).


       Because of the lack of a trial objection, there is nothing preserved for appellate

review. Accordingly, appellant’s issue does not present reversible error, and it is overruled.

The judgment of the trial court is affirmed.



                                                   John T. Boyd
                                                   Senior Justice

Do not publish.




                                               3